443 So. 2d 1079 (1984)
Bobby Joe LOLLAR, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1263.
District Court of Appeal of Florida, Second District.
January 20, 1984.
Jerry Hill, Public Defender, Bartow, and Douglas S. Connor, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
OTT, Chief Judge.
Pursuant to negotiations, appellant agreed to plead nolo contendere and the state agreed to remain silent at appellant's sentencing hearing. The state failed to keep the bargain. Appellant's motion to withdraw his plea was denied. Instead, a new sentencing hearing was scheduled before a successor judge. We reverse.
A defendant should be allowed to withdraw his plea when the terms of a plea bargain are not honored. See, e.g., Nesmith v. State, 374 So. 2d 1139 (Fla. 2d DCA 1979) (trial judge declined to honor plea bargain); Wood v. State, 357 So. 2d 1060 (Fla. 1st DCA 1978) (state violated agreement to recommend concurrent sentences). Vetter v. State, 425 So. 2d 575 (Fla. 2d DCA 1982), relied on by the trial judge, is factually distinguishable. There, the defendant moved to vacate his sentence only.
REVERSED and REMANDED for further proceedings not inconsistent with this opinion.
DANAHY and CAMPBELL, JJ., concur.